Name: 84/11/EEC: Commission Decision of 21 December 1983 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in the Federal Republic of Germany, in the United Kingdom and in Greece in respect of Romania regarding various industrial products (Only the German, Greek, English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  industrial structures and policy;  Europe;  trade policy
 Date Published: 1984-01-19

 Avis juridique important|31984D001184/11/EEC: Commission Decision of 21 December 1983 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in the Federal Republic of Germany, in the United Kingdom and in Greece in respect of Romania regarding various industrial products (Only the German, Greek, English, French and Dutch texts are authentic) Official Journal L 016 , 19/01/1984 P. 0029 - 0031*****COMMISSION DECISION of 21 December 1983 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in the Federal Republic of Germany, in the United Kingdom and in Greece in respect of Romania regarding various industrial products (Only the Dutch, English, French, German and Greek texts are authentic) (84/11/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level (1), and in particular Article 9 (1) thereof, Whereas Council Regulation (EEC) No 3420/83 established the list of products originating in State-trading countries whose release for free circulation in the Member States is subject to quantitative restrictions; Whereas the Joint Committee established by the Agreement between the European Economic Community and the Socialist Republic of Romania of 28 July 1980 on trade in industrial products (2) met in Brussels on 1 and 2 December 1983; whereas upon completion of its work it recommended, among other measures, the abolition of quantitative restrictions on the release for free circulation in certain Member States of products originating in Romania; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3420/83, the Governments of the Benelux countries, the Federal Republic of Germany, Greece and the United Kingdom have informed the other Member States and the Commission that they consider that the import arrangements applied in the Benelux countries, the Federal Republic of Germany, Greece and the United Kingdom in respect of imports of various industrial products from Romania should be amended in accordance with that Regulation; Whereas, following the examination of different aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken in particular of Article 3 (1) of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products, HAS ADOPTED THIS DECISION: Article 1 The quantitative restrictions on the release for free circulation in the Member States specified in the Annex, of the goods therein indicated originating in Romania, are hereby abolished. Article 2 This Decision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Federal Republic of Germany, the Hellenic Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 21 December 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 346, 8. 12. 1983, p. 6. (2) OJ No L 352, 29. 12. 1980, p. 5. ANNEX 1.2.3.4 // // // // // Member State // CCT heading No // NIMEXE code (1983) // Product // // // // // Germany // 42.03 B II // 42.03-25 // // // ex 46.03 // 46.03-ex 10 // Articles used for packing, of plaited chipwood and basketware and wickerwork of rattan cores // // 79.01 ex A // 79.01-ex 11 // Unwrought zinc, not alloyed, except re-smelted zinc and alloys // // 79.03 ex A // 79.03-ex 12 16 19 // Strip and foil, not polished, . . ., of a thickness of less than 5 mm // Benelux // ex 44.24 // 44.24-ex 00 // Clothes-pegs // United Kingdom // 69.13 // 69.13-10 20 91 93 95 // // // 85.15 A III b) ex 2 // 85.15-ex 18 // Other radio receivers, other than radiograms // // 85.21 A I // 85.21-01 // // // II // 03 // // // // 05 // // // // 07 // // // ex III // 10 // // // // 11 // // // // 12 // // // IV // 19 // // // V // 21 // // // // 23 // // // // 25 // // // // 28 // // // B // 40 // // // C // 45 // // // D ex II // ex 51 53 55 56 58 // Transistors except germanium transistors // Greece // 48.01 ex F // 48.01-78 87 // // // 73.18 ex C // 73.18-ex 41 ex 82 ex 99 // Tubes fast fitting for irrigation purposes // // 98.03 // 98.03-ex 31 ex 39 // Ball-point 'pencils' and felt-tipped pens, non-refillable // // // ex 51 // Parts of ball-point 'pencils' and felt-tipped pens, non-refillable, excluding ball-points // // // ex 71 ex 75 // Parts of ball-point 'pencils' and felt-tipped pens, non-refillable, excluding ball-points of plastic fibre and felt // // // //